NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted December 10, 2009*
                                 Decided December 11, 2009

                                            Before

                              WILLIAM J. BAUER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐2162

WILLIAM CLIFTON LEWIS,                               Appeal from the United States District 
     Plaintiff‐Appellant,                            Court for the Eastern District of Wisconsin.

       v.                                            No. 09‐C‐330

D.C. NORTON,                                         William C. Griesbach,
      Defendant‐Appellee.                            Judge.

                                          O R D E R

        Wisconsin prisoner William Lewis, proceeding pro se, sued D.C. Norton, an official
with the U.S. Department of Veterans Affairs, challenging the agency’s reduction of his
service‐connected disability benefits and its recoupment of benefits paid to him during his
incarceration.  The district court dismissed the complaint for lack of subject‐matter
jurisdiction.  We affirm.    




       *
         Defendant‐appellee was not served with process in the district court and has
elected not to file a brief on appeal.  After examining the appellant’s brief and the record, we
have concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellant’s brief and the record.  FED. R. APP. P. 34(a)(2).
No. 09‐2162                                                                                Page 2

        In 2008, the VA reduced Lewis’s veterans’ benefits pursuant to 38 C.F.R. § 3.665(c)(3),
which reduces by one‐half the benefits paid to any veteran who was incarcerated in October
1987 and remained incarcerated after December 2001.  The agency also sought to recoup
$4,606.87 in overpaid benefits that Lewis received between 2002 and 2008—a period when
his benefits should have been reduced under the regulation.  Lewis, who has been
incarcerated since 1971, complained to the regional VA office that the agency wrongly
reduced his future benefits and recouped the overpaid benefits “in an ex post facto fashion.” 
The VA, however, found the agency’s actions proper.  Lewis then sued a manager at the
VA’s Milwaukee Service Center, claiming that the VA’s use of § 3.665 to reduce his benefits
violated the Ex Post Facto Clause of the Constitution.  The district court screened the
complaint under 28 U.S.C. § 1915A and dismissed it for lack of subject‐matter jurisdiction,
concluding that Lewis’s claim was subject to review only through the jurisdictional scheme
established in the Veterans’ Judicial Review Act of 1988 (“VJRA”). 

        On appeal Lewis reiterates the allegations in his complaint and argues that the
district court abused its discretion in dismissing his suit for lack of subject‐matter
jurisdiction.  He contends that the district court’s interpretation of the VJRA deprived him
of “the fundamental right of access to courts.”

       The VJRA establishes a framework for the adjudication of veterans’ benefits claims. 
A veteran must first file a claim for benefits at a regional VA office that decides all questions
of law and fact as they relate to the claim.  38 U.S.C. § 511(a).  Veterans may appeal
unfavorable benefits decisions to the Board of Veterans’ Appeals, id. § 7104(a), then to the
Court of Appeals for Veterans Claims, id. § 7252(a), then to the Federal Circuit, id. § 7292(c),
and finally to the Supreme Court, id. § 7291.  See also Mehrkens v. Blank, 556 F.3d 865, 869 (8th
Cir. 2009); United States v. Roberts, 534 F.3d 560 n.3 (7th Cir. 2008).  The VJRA’s jurisdictional
scheme precludes district courts from reviewing challenges to individual benefits decisions
such as denials or delays of benefits.  See Mehrkens, 556 F.3d at 870; Price v. United States, 228
F.3d 420, 422 (D.C. Cir. 2000); Beamon v. Brown, 125 F.3d 965, 974 (6th Cir. 1997); Marozsan v.
United States, 90 F.3d 1284, 1287 (7th Cir. 1996); Hall v. U.S. Depʹt of Veterans Affairs, 85 F.3d
532, 534‐35 (11th Cir. 1996); Zuspann v. Brown, 60 F.3d 1156, 1159‐60 (5th Cir. 1995).  

        Where subject‐matter jurisdiction is in dispute, “we look beyond the four corners of
the complaint to discern the actual injury claimed by the plaintiff.”  Johnson v. Orr, 551 F.3d
564, 568 (7th Cir. 2008).  A plaintiff may not circumvent the VJRA’s jurisdictional limitations
by cloaking a benefits claim in constitutional terms.  See Czerkies v. U.S. Dep’t of 
Labor, 73 F.3d 1435, 1439 (7th Cir. 1996) (en banc); Sugrue v. Derwinski, 26 F.3d 8, 11 (2d Cir.
1994).  Here, despite Lewis’s attempts to couch his complaint in constitutional terms, his
actual injury arises from the VA’s decision to reduce his benefits and recoup overpaid
benefits.  Under the VJRA’s jurisdictional framework, Lewis’s only option was to appeal the
No. 09‐2162                                                                            Page 3

VA’s decision to the Board of Veterans’ Appeals; he could then appeal to the Court of
Appeals for Veterans Claims and if necessary the Federal Circuit.  See 38 U.S.C. §§ 511(a),
7252(a), 7292(c). 

                                                                                 AFFIRMED.